Case 3:15-cv-00164-HES-MCR Document 153 Filed 10/15/19 Page 1 of 4 PageID 6167




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION



    Aatrix Software, Inc.,                                 Civil Action No. 3:15-cv-00164-HES-MCR

                                            Plaintiff,

    v.

    Green Shades Software, Inc.

                                         Defendant.


                  JOINT MOTION TO AMEND THE SCHEDULING ORDER

            Plaintiff Aatrix Software, Inc. and Defendant Green Shades Software, Inc. jointly

    move pursuant to Rules 6(b)(1)(A) and 16(b)(4), Federal Rules of Civil Procedure, to

    amend the current Case Management and Scheduling Order. Following the appeal of this

    matter the Court issued an Amended Case Management and Scheduling Order (“Second

    CMSO”)(Dkt. 99), and on March 19, 2019, amended that Order (“Amended 2d CMSO”)

    on the joint request of the parties to extend discovery dates (Dkt. 137).

            During the Status Conference of August 8, 2018, the Court indicated that, after

    issuance of the Scheduling Order, the parties could confer and propose any corrections or

    additions to the Scheduling Order.

            The parties have completed fact discovery in accordance with the Amended 2d

    CMSO (Dkt. 137)1. The parties have also completed the claim construction briefing, and


    1
      With the exception of issues raised by both parties in pending Motions to Compel before the Court and
    the agreed limited continuance of the Aatrix 30(b)(6) deposition.
Case 3:15-cv-00164-HES-MCR Document 153 Filed 10/15/19 Page 2 of 4 PageID 6168




    a Markman hearing was conducted on February 27, 2019. (Dkt. 133). Many of the

    remaining deadlines in the Amended 2d CMSO, such as those for expert reports, expert

    discovery, and summary judgment were and remain keyed to the issuance of the Court’s

    Markman order, and remain open. These items were keyed to the Markman Order

    because, for example, the parties and their expert reports need the Court’s Markman

    claim term interpretations in order to generate expert reports, opinions, and testimony on

    infringement and any validity issues. However, several of the deadlines, such as the

    deadlines for submissions of Motions in Limine, the Final Pretrial Conference, and the

    Trial date are independent of the issuance of the Markman order, and are rapidly

    approaching. Id. Accordingly, the parties respectfully request modification of the

    Amended 2d CMSO (Dkt. 137) to cancel the remaining fixed dates in the Amended 2d

    CMSO. The parties further request that the Court set a status conference after issuance of

    the Markman order. The purpose of the status conference would be to reschedule and

    reset the dates that remain in the Amended 2d CMSO, including the trial date, as set forth

    in Exhibit 1.

           As noted in the parties’ previous joint motion to amend the scheduling order, the

    resolution of disputed claim terms in advance of expert reports and amended contentions

    should streamline the issues for trial and further conserve the resources of the Court and

    the parties. The Markman order will impact the infringement and validity analyses

    undertaken by the experts. The parties’ summary judgment motions (one of the dates

    keyed to the issuance of the Markman Order in the Amended 2d CMSO) will also be

    premised on the Court’s claim term interpretations.




                                                     2
Case 3:15-cv-00164-HES-MCR Document 153 Filed 10/15/19 Page 3 of 4 PageID 6169




            These reasons constitute good cause under Rules 6(b)(1)(A) and 16(b)(4) to

    amend the dates.

            Subject to Court approval, the parties have agreed on the proposed amended dates

    as set forth in the table attached as Exhibit 1, and request a third amended case

    management and scheduling order adopted with these proposed dates. The parties also

    request that a status conference should be set by the Court, to occur after issuance of the

    Markman Order, in order to reset the dates for the parties’ motions in limine, a final

    pretrial conference, and trial.


    Dated: October 15, 2019


    By: /s/ Joseph Bain___________                       By: /s/ Aaron Johnson___________
    Joseph W. Bain, Trial Counsel                        John B. Lunseth (Minn. #65341)
    Florida Bar No. 860360                               Aaron M. Johnson (Minn. #034641X)
    Shutts & Bowen LLP                                   Mira Vats-Fournier (Minn. #0399692)
    525 Okeechobee Blvd. Suite 1100                      Briggs and Morgan, P.A.
    West Palm Beach, Florida 33401                       80 South Eighth Street, Ste. 2200
    jbain@shutts.com                                     Minneapolis, MN 55402-2157
                                                         612-977-8400
    and                                                  612-977-8659 (facsimile)
                                                         jlunseth@briggs.com
    H. Timothy Gillis, Trial Counsel                     ajohnson@briggs.com
    Florida Bar No. 0133876                              mvats-fournier@briggs.com
    Jeffrey S. York, Trial Counsel
    Florida Bar No. 987069                               Joanne M. O’Connor
                                                         (Fla. Bar No. 0498807)
    Shutts & Bowen LLP                                   JONES FOSTER JOHNSTON
    1022 Park St. Ste. 308                                 & STUBBS, PA
    Jacksonville, Florida 32204                          505 South Flagler Drive, Suite 1100
    tgillis@shutts.com                                   West Palm Beach, FL 33401
    jyork@shutts.com                                     561-659-3000
    (904) 899-9950                                       561-650-5300 (facsimile)
                                                         joconnor@jonesfoster.com
    ATTORNEYS FOR GREEN SHADES                           ATTORNEYS FOR PLAINTIFF
    SOFTWARE, INC.                                       AATRIX SOFTWARE, INC.



                                                     3
Case 3:15-cv-00164-HES-MCR Document 153 Filed 10/15/19 Page 4 of 4 PageID 6170




                                        EXHIBIT 1

                TABLE OF PROPOSED DATE CHANGES FOR
       THIRD AMENDED CASE MANAGEMENT AND SCHEDULING ORDER

     DEADLINE OR EVENT              CURRENT DATE                 PROPOSED DATE

    Court Issues Markman        (none specified)              None Specified
    Order
    Amendment of                May 20, 2019 (or 14 days      14 days after issuance of
    Infringement, Non-          after issuance of Markman     Markman order
    Infringement, and           order – whichever is later)
    Invalidity Contentions
    Disclosure of Expert        June 3, 2019 (or 30 days      30 days after issuance of
    Reports on Issues Where     after issuance of Markman     Markman order
    The Party Bears The         order – whichever is later)
    Burden Of Proof
    Mediation Conference        August 2, 2019 (or 90 days    45 days after issuance of
                                after issuance of Markman     Markman order
                                order – whichever is later
    Disclosure of Rebuttal      July 3, 2019 (or 60 days      60 days after issuance of
    Expert Reports              after issuance of Markman     Markman order
                                order – whichever is later)
    Expert Discovery Closes     August 2, 2019 (or 90 days    90 days after issuance of
                                after issuance of Markman     Markman order
                                order – whichever is later)
    Motions for Daubert, to     August 19, 2019 (or 120       120 days after issuance of
    Dismiss, or for Summary     days after issuance of        Markman order
    Judgment                    Markman order –
                                whichever is later)
    Responses to Motions for    --                            141 days after issuance of
    Daubert, to Dismiss, or for                               Markman order (i.e. 21 days
    Summary Judgment                                          to respond)
    Motions in Limine           November 15, 2019             To be determined at status
                                                              conference after Court
                                                              issues Markman Order
    Final Pretrial Conference   December 11, 2019             To be determined at status
                                                              conference after Court
                                                              issues Markman Order
    Trial                       January 21, 2020              To be determined at status
                                                              conference after Court
                                                              issues Markman Order




                                                   5
